Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 October 1783
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            Sir
                            Rocky hill 20 Octr 83
                        
                        I do myself the honor to transmit you herewith a Copy of the Institution of the Cincinnati a Society formed
                            by the American Officers before they Seperated and retired to private life.
                        the principles of the society the purposes for which it was formed and the qualifications necessary to become
                            Members will fully appear by the Institution—Should any of the Foreign Officers who are qualified by serving three years
                            in our Army wish to become Members—I must take the liberty to request you to let them Sign the Institution and pay the
                            necessary Sum into your hands.
                        Major L’Enfant who will have the honor to deliver you this—has undertaken to get the Order of the society
                            executed in France. he has directions to deliver you one of the first that are compleated, and you will please also to call
                            on him for as many more as you may want. Maj. L’Enfant will inform you the price of them—the diplomas shall be forwarded
                            as soon as they can be made out. I am &c.

                    